Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of “ disposed below the bottom ends…” is confusing and is thus indefinite.

Per the communication with applicant on multiple occasions, the claimed limitations should be “ disposed above the top ends of the ….studs”.  The claim is thus examined accordingly.  However, applicant needs to correct the limitations in the next response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 29 is is/are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by Posey (7665257).
Posey (figures 1-2) shows a building comprising a foundation (18), a first stud wall disposed above the foundation, the wall including a bottom plate(44) and a top plate (30), first and second studs (54, figure 7 and its equivalent in figures 1-2) extending between the bottom plate and the top plate, the first and second studs including respective bottom ends and top ends, the bottom ends being operably supported on the bottom plate, a cross member (12, 708) disposed on the top ends, the cross member being hollow (the U-shaped forming a hollow structure) including portions disposed above the ends of the first and second studs, a tie rod (24) anchored in eh foundation and extending through the cross member (see figure 2).


Allowable Subject Matter
Claims 1-10, 12-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  per claims 1-10, 12-17, prior art does not show cross member being hollow metal plates in combination with other claimed limitations.

The following is a statement of reasons for the indication of allowable subject matter:  per claims 18-20, prior art does not show first and second metal plates disposed between the cross member and the respective top ends in combination with other claimed limitations.
Response to Arguments
Applicant’s arguments with respect to claim(s) 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different wall tie assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

3/23/2021